COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS

                                                  '
 DEEN T. WILLIAMSON,                                              No. 08-13-00309-CV
                                                  '
                                Appellant,                          Appeal from the
                                                  '
 v.                                                            County Court at Law No. 2
                                                  '
 CRAIG HOWARD, ET. AL.,                                         of Dallas County, Texas
                                                  '
                               Appellees.         '             (TC# CC-13-03662-CB)



                                             ORDER

        Pending before the Court is a motion filed by Appellant, Deen Williamson, titled

“APPELLANT’S MOTION REQUESTING THE EIGHTH COURT OF APPEALS REVIEW

THE TRIAL COURT’S GRANTING APPELLEES’ MOTION TO STRIKE PETITION OF

INTERVENTION AUGUST 22, 2013”. In this motion, Appellant requests that the Court review

the trial court’s order granting Appellees’ motion to strike a plea in intervention. This issue is not

properly made in a motion but can be raised in the Appellant’s brief. The motion is therefore

DENIED. The denial of this motion does not prohibit Appellant from raising any issues in her

brief related to the trial court’s order.

        IT IS SO ORDERED this 3rd day of January, 2014.



                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.